Name: 91/270/EEC: Commission Decision of 14 May 1991 drawing up a list of third countries from which Member States authorize importation of embryos of domestic animals of the bovine species
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  agricultural activity;  trade;  means of agricultural production;  cooperation policy
 Date Published: 1991-05-29

 Avis juridique important|31991D027091/270/EEC: Commission Decision of 14 May 1991 drawing up a list of third countries from which Member States authorize importation of embryos of domestic animals of the bovine species Official Journal L 134 , 29/05/1991 P. 0056 - 0057 Finnish special edition: Chapter 3 Volume 37 P. 0199 Swedish special edition: Chapter 3 Volume 37 P. 0199 COMMISSION DECISION of 14 May 1991 drawing up a list of third countries from which Member States authorize importation of embryos of domestic animals of the bovine species (91/270/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 (1) laying down the animal health requirements applicable to intra-Community trade in and imports of embryos of domestic animals of the bovine species, as last amended by Council Directive 90/425/EEC of 26 June 1990 (2) and in particular Article 7 thereof; Whereas the system for establishing the list of third countries from which Member States may import embryos of domestic animals of the bovine species is laid down under Directive 89/556/EEC; Whereas in order to establish such a list, it is appropriate to take account of the animal health situation in third countries and of similar lists existing for the import of live animals and semen; Whereas further Community measures remain to be adopted in respect of importation of embryos; whereas the Commission is continuing its task of preparing such measures with due speed; Whereas, while respecting the limitations arising from the adoption of the list, imports of embryos shall continue to be subject to national provisions in respect of health and veterinary inspection in so far as they are not already subject to any Community health protection measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall only import embryos of domestic animals of the bovine species from those third countries which appear on the list in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 19. 10. 1989, p. 1. (2) OJ No L 224, 18. 8. 1990, p. 29. ANNEX List of third countries from which Member States authorize importation of embryos of domestic animals of the bovine species Australia Poland Austria Romania Canada Sweden Czechoslovakia Switzerland Finland United States of America Hungary Yugoslavia Israel New Zealand Norway